DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/11/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenspan (US PGPUB # 2016/0335187 A1).  

With respect to claim 16, the Greenspan reference teaches a computing system, comprising: 
a) a semiconductor chip package and/or CPU module (see fig. 7b; where there is a SOC; and paragraph 53) comprising: 
i) a SOC, the SOC comprising a memory controller (see fig. 13; where there is a SOC; and paragraph 92, where  Processors 1370 and 1380 are shown including integrated memory controller units 1372 and 1382) ; 
ii) an interface to an external memory (see fig. 13; and paragraph 92)
iii) a memory side cache comprising eDRAM coupled between the memory controller and the interface to the external memory, the eDRAM to cache more frequently used items of the external memory; (fig. 12, and paragraph 79, where processor 1200 that includes logic circuits that may be used with memory-side cache to create page locality across interleaved cache controllers that allocate entries to fast-access cache memory according to one embodiment; and paragraph 102, where there is a SDRAM controller 1640 to interface with external memory (e.g. DRAM 1660)) and, 
iv) an out-of-order interface between the memory controller and the memory side cache; (see fig. 11a; and paragraph 67, where an out-of-order issue/execution logic to be included in a processor) and, 


With respect to claim 17, the Greenspan reference teaches the computing system of claim 16 wherein the memory side cache is implemented on a separate semiconductor chip than the SOC. (see fig. 11b, where the memory unit is separate from the core) 

With respect to claim 18, the Greenspan reference teaches the computing system of claim 17 wherein the interface to the external memory is integrated on the same semiconductor chip as the memory side cache. (see fig. 13; and paragraph 92)

With respect to claim 19, the Greenspan reference teaches the computing system of claim 17 wherein the interface to the external memory is integrated on a different semiconductor chip than the memory side cache and the SOC. (see fig. 13; and paragraph 92)

With respect to claim 20, the Greenspan reference teaches the computing system of claim 17 wherein the semiconductor chip package comprises mapping logic circuitry to map a page in the memory side cache to one or more page groups in the external memory. (paragraph 33, where each cache Way may include a metadata block that includes an address reference to actual data fetched from a main memory (e.g., a 

Claims 1-5 are an apparatus implementation of computer systems claims 16-20, and rejected under the same rationale as above.   

Claims 11-15 are another apparatus implementation of computer systems claims 16-20, and rejected under the same rationale as above.   

With respect to claim 6, the Greenspan reference teaches an apparatus, comprising: 
mapping logic circuitry to map a page in a memory side cache to a page group in a system memory. (paragraph 33, where each cache Way may include a metadata block that includes an address reference to actual data fetched from a main memory (e.g., a tag), and a data block (e.g., a cache line that contains data fetched from the main memory))

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US PGPUB # 2016/0335187 A1) in view of Poremba (US PGPUB # 2014/0181387 A1).

With respect to claim 7, the Greenspan reference does not explicitly teach the apparatus of claim 6 wherein the mapping logic circuitry is further to map a second page in the memory side cache to a second page group in the system memory wherein: the page and second page do not compete for same space in the memory side cache; and, the page group and second page group have different respective maximum allowable numbers of pages.  
	The Poremba reference teaches it is conventional to have wherein the mapping logic circuitry is further to map a second page in the memory side cache to a second page group in the system memory wherein: the page and second page do not compete for same space in the memory side cache; (abstract, where a method is provided for a hybrid cache system that dynamically changes modes of one or more cache rows of a cache between an un-split mode having a first tag field and a first data field to a split mode having a second tag field, a second data field being smaller than the first data field and a mapped page field to improve the cache access efficiency of a workflow being executed in a processor) and, the page group and second page group have different respective maximum allowable numbers of pages.  (paragraph 26, where changing modes of some or all of the rows is done dynamically allowing entire pages to be pinned in the cache 204 when beneficial for a workload, and then rapidly be returned into typical cacheline operation to achieve the full benefit of the overall cache size [i.e. the size of the split and un-split modes are dynamic, and the number of pages can change in the modes])
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the Greenspan reference to have wherein the mapping logic circuitry is further to map a second page in the memory side cache to a second page group in the system memory wherein: the page and second page do not compete for same space in the memory side cache; and, the page group and second page group have different respective maximum allowable numbers of pages, as taught by the Poremba reference.
The suggestion/motivation for doing so would have been to improve the cache access efficiency of a workflow being executed by the processor. (Poremba, abstract)
Therefore it would have been obvious to combine the Greenspan and Poremba references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 8, the combination of Greenspan and Poremba references teaches the apparatus of claim 7 wherein one of the page groups having a lesser respective maximum allowable number of pages than the other of the page groups is to provide greater quality of service than the other of the page groups. (abstract, where a method is provided for a hybrid cache system that dynamically changes modes of one or more cache rows of a cache between an un-split mode having a first tag field and a first data field to a split mode having a second tag field, a 

With respect to claim 9, the combination of Greenspan and Poremba references teaches the apparatus of claim 8 wherein page size of any of the page groups is configurable. (Poremba. paragraph 4, where the number of bytes in a cacheline may be varied according to design choice, and may be of any size)

With respect to claim 10, the combination of Greenspan and Poremba references teaches the apparatus of claim 9 wherein configured page size is able to be 1MB or greater.  (Poremba. paragraph 4, where the number of bytes in a cacheline may be varied according to design choice, and may be of any size)

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137